PER CURIAM:
Brenda K: Monk appeals the district court’s order accepting the magistrate judge’s recommendation to affirm the Commissioner’s decision to deny Monk’s claim for continued Supplemental Security Income benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Monk v. Astrue, No. 4:06-cv-00073-JLK, 2007 WL 1959173 (W.D.Va. July 3, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.